Citation Nr: 1331889	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  11-01 969	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a mental health disorder, not otherwise specified, to include anxiety, depression, and adjustment disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to December 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2010 of a Department of Veterans Affairs (VA) Regional Office (RO), in Lincoln, Nebraska. 

The Veteran testified before the undersigned at a Video Conference hearing in April 2012. 


FINDINGS OF FACT

1.  In August 2013, the Board was notified that the Veteran died in July 2013.

2.  At the time of his death, the Veteran had claims of entitlement to service connection for PTSD and entitlement to service connection for a mental health disorder, not otherwise specified, to include anxiety, depression, and adjustment disorder, pending before the Board.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  



ORDER

As the Veteran died before the Board promulgated a decision, the appeal of the claims of entitlement to service connection for PTSD and entitlement to service connection for a mental health disorder, not otherwise specified, to include anxiety, depression, and adjustment disorder, is dismissed.






_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


	
Department of Veterans Affairs


